DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29, 36-39, 41, 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium).
Kendall et al. (US Patent 5026728) is relied upon as evidence as discussed below.
The reference discloses the following: a chopped hay product that has been mixed with soy oil to reduce dust. See page 3, first para. The product, called ‘Dengie’ in the reference, is said to provide hay that eliminates dust that horses can breathe in deleteriously causing heaves. See page 7, para 4. Watson is an evidentiary reference that has been presented to show a universal fact; chronic obstructive pulmonary disease is also known as “equine asthma” or “heaves”. See col. 10, lines 36-40.
Further in regard to claim 29, it is noted that claim 29 has been amended to include the limitation of the nutrient mix comprising a component that includes selenite.
horsejournals.com discloses:
Lately, the death of horses due to selenium deficiency has received quite a bit of press on social media as well as on television. Unfortunately, the cases that made the headlines were not the only ones reported. Many questions have yet to be answered and all sorts of information has been passed around — some accurate and some less so. Let’s have a closer look at the situation and try to make sense of it as scientifically as possible.

Foals are more likely to develop a deficiency than adults, and this is true for selenium as much as for other essential elements. The effect can be dramatic – some foals die within 24 to 48 hours after birth. If the dam’s selenium intake was insufficient during her pregnancy, the foal is very likely to develop what is referred to as white-muscle disease. Affected foals have malformed muscles, are weak, have difficulty standing, and their heart eventually gives out. Broodmares suffering from deficiency have decreased fertility and risk retained placenta. Symptoms of deficiency in adult horses include a depressed immune system, poor performance, stiffness after exercise, more frequent episodes of recurrent exertional rhabdomyolysis (RER or tying up), impaired cardiac function, difficulty swallowing, and paralysis.
Selenium is a trace mineral essential to the horse but is practically non-existent in our soils. Consequently, it must be added to your horse’s diet, alongside the 17 other minerals and vitamins that are crucial to its health. Sufficient supplementation is important since mild deficiencies can cause problems that are hard to detect, such as a depressed immune system and reduced stamina.
Therefore, one of ordinary skill in the art would have been motivated to supplement horde’s diet with selenium along with seventeen other minerals and vitamin that are important to its health. In regard to claims 29 and 43, it is noted that the particular nutrients would depend on the deficiencies associated with horse diet.
Regarding claim 36, soy oil is liquid.
Regarding claim 37, the reference discloses hay misted with soy oil as a feed for a horse.

Regarding claim 39, soy oil is organic.
Regarding claim 41, the reference discloses soy oil, which is soybean oil.
In regard to claim 44, it is noted that one of ordinary skill in the art would have been motivated to employ any conventional apparatus to obtain desired product.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium) as applied to claim 29 above and further in view of Soe (US Patent 4376515) and McNab Kerr et al. (US Patent 8960996).
Kendall et al. (US Patent 5026728) is relied upon as evidence.
Applicant dependent claim recites a method which provides steps for making “the material” (hay-based material). Soe discloses such a process for the manufacture of a mixed fodder which comprises chopped straw and a liquid such as molasses or animal fat. See col. 1, lines 6-11. At col. 1, line 24, patentee discloses hay may be used instead of straw. At col. 3, lines 54-55. And col. 4, lines 5-10, the references discloses, providing hay or straw to the conveyor into a chamber for cutting into suitable length. Molasses or the binding liquid is shown as being provided to the hay or straw at col. 4, lines 40-55. The mixed fodder is ejected and collected, see col.5, line 1 -5. The patentee also discloses at col. 5, lines 8-15, other means by which the straw can be chopped and mixed. In other words, the reference discloses steps a) and b) of providing hay into the apparatus to be chopped, and providing a liquid to be mixed into the hay, ejecting the material that is produced and collecting it. As for “operating” the chopper/blender, such a step would have been obvious since the very fact that hay is introduced into the reference apparatus is for the hay to be chopped. With regard to “operating” 
With regard to step (d) proceeding automatically after a set period of time, it is notoriously common and well known and therefore, obvious, to automatically set up a period of time to conduct any process step, by means of a computer implemented regime as shown by McNab Kerr et al. This reference is also mixing ingredients for animal feed. It is also noted that while such a step of ‘automatically proceeding after a set period of time’ can be conducted manually, as in See, automating a manual activity is considered obvious. See MPEP 2144.04 III.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium), Howes et al. (US Patent 6045834) or Moore (US Patent 4540586).
Kendall et al. (US Patent 5026728) is relied upon as evidence.
Batts is taken as applied to claim 29. Batts does not disclose further adding the ingredients claimed herein. Howes discloses using bentonite clay, noting that hay supply for horses includes a variety of mycotoxins (col. 1, lines 23-25, 55). Howes discloses that clay binds such mycotoxins, thereby providing incentive for such addition (col. 4, lines 27-34). Therefore, it would have been obvious to further add bentonite clay to the hay as shown by Batts.
.

Response to Arguments
The rejection of claims 29, 31-44 are under 35 U.S.C. 101 has been withdrawn in view of claims’ amendments.
The rejection of claims 29, 31-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been withdrawn in view of claims’ amendments.
Claims 29, 36-39, 41, 43-44 are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium).
Claims 31-35 are now rejected under 35 U.S.C. 103 as being unpatentable over Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium) as applied to claim 29 above and further in view of Soe (US Patent 4376515) and McNab Kerr et al. (US Patent 8960996).
Claim 40 is now rejected under 35 U.S.C. 103 as being unpatentable over Laura Batts, (“The Equine Nutrition Herd”, (2014) provided by Applicant, see IDS filed 1/6/2020) in view of horsejournals.com (Understanding Selenium), Howes et al. (US Patent 6045834) or Moore (US Patent 4540586).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/VERA STULII/            Primary Examiner, Art Unit 1791